ON REHEARING.
Re-argument has not changed my opinion. I should have more plainly said in the above opinion that the furniture company is not only precluded from raising the ques^ tion of the validity of the lien of the blowpipe company by the sheer force of our former decision, taken alone, fier se but it cannot now say there was no demurrer or appearance, for by appearing in the former appeal and relying upon that demurrer, i't ratified and confirmed that demurrer as though filed by the proper attorney. It sought the benefit of that demurrer on the former appeal, and never, until defeated, did it repudiate that demurrer. It will not do to ask us now how the furniture company could have taken advantage of said demurrer — not being its demurrer — on *595tbe former appeal. If available at all, there was some process, under tbe bead of showing want of jurisdiction of the person in tbe lower court, or in some way; but no such objection was made, and tbe furniture company went on in this Court just as if it had no objection whatever to tbe demurrer. Most of the cases cited to show that service on tbe president of tbe furniture company is bad, because be is one of tbe attorneys of tbe blowpipe company, are cases where the plaintiff himself was tbe one served as tbe officer of tbe defendant company, whereas in this case be was only attorney.’ Tbe case of George v. Ginning Co. (S. C.), (24 S. E. 41) is a case, where tbe attorney in fact of tbe plaintiff to prosecute the suit was the officer of tbe defend-tlie company served with process, and service on him was held bad; but note that tbe defendant, even before judgment, moved, for that cause, to quash tbe service, and, being refused, carried tbe case, on that very point, to tbe supreme court. Here such is not tbe case. Tbe point was not sought to be used until after tbe decision of tbeformer appeal. Tbe former decision is final, and binding to establish tbe lien of tbe United States Blowpipe Company. It is not, however, final as to tbe claims of tbe Moore Carving Company, as they have not yet been passed on by tbe circuit court. Of course, tbe former decision has no effect as to tbe Page Belting Company, tbe Fairbanks Company, Mayer & Lowenstein, and tbe American Drier Company, as they were not parties till afterwards. Tbe decree is reversed, and tbe case remanded for further proper proceedings, recognizing tbe lien of tbe blowpipe company, and enforcing it, and tbe lawful rights of other parties appearing entitled, against tbe fund in tbe bands of tbe receiver.